DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-11, 22, 23, and 27-30 are pending in this application.
Cancellation of claims 24-26 is acknowledged.
Claims 1-11, 22, 23, and 27-30 are examined.


Withdrawn Rejections
The rejection of claims 1-11, 22-26, and 30 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1.

The rejection of claims 4-6 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s amendment to independent claim 1, from which claims 4-6 depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1-11 and 22-30 under 35 U.S.C. 103 as being unpatentable over O’Hara is modified as follows, as necessitated by Applicant’s amendment filed 06 April 2022:
Claims 1-11, 22, 23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (WO 2015/067936, cited by Applicant in IDS filed 14 January 2020) optionally in view of Gorsek (US Patent 6,565,847).
Regarding claims 1 and 27, O’Hara teaches compositions for weight management (i.e., promoting or maintaining weight loss) comprising a microbiome modifying component; a satiety modifying component; and a metabolic modifying component (e.g., abstract).  The microbiome modifying component may comprise a prebiotic; the satiety modifying component may comprise dietary fibre, preferably glucomannan; and the metabolic modifying component may comprise chromium (e.g., page 4, lines 13-15; page 5, line 3).  O’Hara specifically names a combination of glucomannan, FOS (fructooligosaccharides), and chromium (e.g., page 5, line 20).  O’Hara also teaches the prebiotic comprises one or more selected from inulin, FOS, galactooligosaccharides (GOS), α-gluco-oligosaccharides, a low gas producing prebiotic and combinations thereof (e.g., page 8, lines 6-9; also see instant claims 2 and 3).  
While O’Hara does not specifically exemplify chromium in the form of chromium picolinate in its compositions, O’Hara teaches chromium picolinate is already a known form of chromium for use in compositions having the purpose of promoting or maintaining weight loss.  O’Hara teaches that prior studies demonstrate the use of chromium picolinate and weight loss, and report a weighted mean difference of 1.1 kg in favor of chromium picolinate over placebo (e.g., page 11, lines 3-5).  Optionally additionally, Gorsek is in the field of compositions for weight management (e.g., abstract), and also having the components glucomannan and chromium (e.g., col. 1, line 36).  Gorsek teaches chromium, in the form of  chromium picolinate, helps insulin to metabolize fat, turns protein into muscle and converts sugar into energy (e.g., col. 2, lines 12-15).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include chromium in the form of chromium picolinate in the composition of O’Hara; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because chromium picolinate is already known to be a suitable form of chromium in weight loss compositions, and provides the benefits of improved weight loss as cited by O’Hara, as well as helping insulin to metabolize fat, turning protein into muscle and converting sugar into energy, as taught by Gorsek.
Regarding the phrases “for use in increasing gastrointestinal microbiota diversity” (claim 1) and “for use in increasing microbiota diversity over a prolonged period of time” (claim 10), each phrase denotes an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since O’Hara discloses the compositions comprise a microbiome modifying component, its composition would be capable of said uses, absent evidence to the contrary.  Regarding claim 27, O’Hara further teaches the microbial strains which are already present in the individual can be manipulated by encouraging or inhibiting growth, to allow the desired microbial population to be selected so as to provide their associated health benefits (e.g., page 7, lines 18-22).  Therefore, the skilled artisan would reasonably expect the composition may be used for increasing gastrointestinal microbiota diversity, absent a teaching otherwise.  
Regarding amounts of each component (claims 4-6), O’Hara teaches the composition may comprise the dietary fibre (preferably glucomannan) in a dose of the range of 0.5 to 5g per day; chromium in a dose in the range of 50 to 1000 µg per day; and prebiotic in a dose of 3 to 30 g per day (e.g., page 8, lines 10-18).  These amounts overlap those instantly claimed, and/or are sufficiently close as to render them obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (for example, “about 2.5 g” and “about 2 g” is sufficiently close to “3 g”).  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select amounts from within the ranges taught by O’Hara, including the amounts instantly claimed, with a reasonable expectation of success.  Also note that, since O’Hara teaches the compositions may be blended with, or consumed along foods/drinks, the skilled artisan would reasonably expect the dose per day may be divided amongst the food(s)/drink(s) consumed.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.
Regarding claims 7-9 and 30, O’Hara teaches the composition may be in the form of a food stuff or food additive, or could be used as a dietary supplement (e.g., page 6, lines 3-5). Note that, since O’Hara teaches its compositions may be used for weight management, its food stuff would be considered a ‘functional foodstuff’.  Additionally, while O’Hara does not specifically name snack bar as a type of food stuff for its compositions, O’Hara refers to prior art which teaches compositions in the form of snack bars (e.g., granola bars, biscuits) comprising components of its compositions, such as glucomannan (e.g., page 12, lines 16-17) and thus the skilled artisan would reasonably expect the phrase “food stuff” to include snack bars, absent evidence to the contrary.
Regarding claim 11, O’Hara teaches the composition may further comprise one or more active ingredients selected from vitamins, minerals, phytochemicals, antioxidants, and combinations thereof (e.g., page 6, lines 6-7).
Regarding claims 22 and 23, it is noted these limitations each refer to intended future use(s) of the composition, and do not impart a structural limitation apart from what is already claimed.  Since O’Hara teaches the compositions may be blended with, or consumed alongside foods/drinks (which are normally divided into up to 3 meals a day) (e.g., page 6, lines 2-5), and that the composition is used for weight management (e.g., abstract) the composition would be capable of being administered up to 4 times a day, and also capable of use before, during and/or after a reduced calorie intake diet regime.
Regarding claim 28, it is noted that, since O’Hara teaches the compositions may be blended with, or consumed alongside foods/drinks (which are normally divided into up to 3 meals a day) (e.g., page 6, lines 2-5), the skilled artisan would reasonably expect the composition may be administered up to 4 times a day, absent evidence to the contrary.  Regarding claim 29, it is noted that, since O’Hara teaches the composition is used for weight management (e.g., abstract), and that the compositions may be blended with, or consumed alongside foods/drinks (e.g., page 6, lines 2-5), the skilled artisan would reasonably expect the composition may be administered before, during and/or after a reduced calorie intake diet regime, absent evidence to the contrary.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.


Response to Arguments
Applicant's arguments filed 06 April 2022 have been fully considered but they are not persuasive.  
Applicant argues O’Hara makes no specific teaching or suggestion toward a composition and method of using the combination of glucomannan, chromium picolinate (emphasis Applicant’s), and FOS.  This argument is not persuasive because, while O’Hara does not exemplify the use of chromium picolinate specifically, O’Hara teaches chromium picolinate is already known to provide favorable results in weight loss compositions (e.g., see page 11, lines 12-15).  Additionally, Gorsek is in the same field of compositions for weight management (e.g., abstract), which also have the components glucomannan and chromium (e.g., col. 1, line 36), and teaches chromium, in the form of  chromium picolinate, helps insulin to metabolize fat, turns protein into muscle and converts sugar into energy (e.g., col. 2, lines 12-15).  Therefore, the skilled artisan would find it obvious to use chromium picolinate as the form of chromium in the compositions of O’Hara, since chromium picolinate is already known to be a suitable form of chromium in weight loss compositions, and provides the benefits of improved weight loss as cited by O’Hara, as well as helping insulin to metabolize fat, turning protein into muscle and converting sugar into energy, as taught by Gorsek.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611